Citation Nr: 1820087	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-30 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from March 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction over the Veteran's claim has been transferred to the RO in St. Louis, Missouri.

In his July 2014 substantive appeal, the Veteran requested a hearing before the Board.  In a December 2017 letter, he was notified that a hearing had been scheduled for February 2018.  In a January 2018 telephone call with a VA employee, however, the Veteran stated he did not plan to attend the hearing and requested the Board render a decision based on the evidence of record.  Accordingly, the Veteran's hearing request is deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has been diagnosed with bilateral hearing loss.  He contends his hearing loss is related to his exposure to excessive noise during service, without adequate hearing protection, as a member of the artillery division and as a mechanic in the motor pool, working on maintenance of diesel equipment.
 
The Veteran was afforded a VA examination in March 2013.  The examiner diagnosed bilateral sensorineural hearing loss, but opined the condition was unrelated to the Veteran's service.  The examiner first stated the Veteran's service records showed normal hearing bilaterally at entrance and discharge.  The examiner acknowledged the Veteran's reports of exposure to excessive noise while a member of the artillery division, but also noted he had worked in a coal mine between 1975 and 2003, underground for nine years, and above ground for the remainder.  She further noted the Veteran had hunted recreationally about once per year since the 1980s, and had ridden a motorcycle since 2006.  The examiner then noted the Veteran's hearing impairment was first noticed by the Veteran's wife in the mid-1980s.  Ultimately, the examiner stated that due to the normal hearing measurements at separation from service, the delay of the onset of symptoms to the mid-1980s, and the significant occupational noise exposure following service, it was her opinion the Veteran's hearing loss was less likely than not related to his service.

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, a medical examiner is not free to simply ignore a veteran's lay statements recounting symptoms or events.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).
 
In this regard, the Board notes that the Veteran's service treatment records (STRs) show at his January 1971 pre-induction examination, his pure tone thresholds were measured as follows:

01/1971


HERTZ









500
1000
2000
3000
4000
RIGHT
5
-5
-10
-
-5
LEFT
5
0
-5
-
5





The STRs show that at an October 1972 examination prior to discharge, the Veteran's pure tone thresholds were measured as follows:

10/1972


HERTZ









500
1000
2000
3000
4000
RIGHT
20
10
10
-
20
LEFT
20
10
10
-
20

A review of the STRs demonstrates that the Veteran experienced a pure tone threshold shift at 500, 1000, 2000, and 4000 Hertz in both ears between pre-induction and discharge.  The Board observes the VA examiner failed to address these in-service threshold shifts.
 
In addition, the Board notes the examiner did not address why the Veteran's in-service noise exposure could not have combined with his post-service exposure such that it could be said the in-service exposure was a partial cause of his current hearing loss.  In this regard, the Board notes that a series of papers recently published by Sharon Kujawa at the Department of Audiology, Massachusetts Eye and Ear Infirmary, suggest that even in the presence of a "fully" recovered temporary threshold shift (TTS), hair cells in the ear remain damaged.  That is, while individuals have a certain number of hair cells at any given frequency, only a portion of those cells are needed for what we would deem normal hearing.  Thus, the papers suggest that noise exposure which damages hair cells, but not a significant enough number to result in immediate hearing loss, may nonetheless contribute to hearing loss many years later when the number of cells damaged by the noise exposure is combined with the number damaged due to additional noise exposure and the natural aging process.

For the foregoing reasons, the Board finds the May 2013 VA examination report to be inadequate for adjudication purposes.  The Board finds a remand for an additional VA examination is warranted, and the examiner will be instructed to address the Veteran's STRs and the medical literature summarized above.

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination to determine the nature and etiology of his bilateral hearing loss.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss originated during or is otherwise etiologically related to his military service.

In providing his or her opinion, the examiner must consider and address the following evidence:

a) the Veteran's statements to the effect that his hearing loss is related to in-service acoustic trauma, with inadequate hearing protection, while a member of the artillery division and as a mechanic working in the motor pool;

b) the Veteran's STRs showing pure tone threshold shifts in both ears at 500, 1000, 2000, and 4000 Hertz between his January 1971 pre-induction examination and his October 1972 discharge examination; and

c) the medical articles published by Sharon Kujawa, discussed more fully on page 4 of this remand, which suggest the possibility of late onset hearing loss contributed to by noise exposure many years prior.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Undertake any other development determined to be warranted.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




